Case 2:20-cv-00975-TJH-SP Document 14 Filed 04/11/20 Page 1 of 3 Page ID #:122



 1   J. Curtis Edmondson (CSB 236105)
     Edmondson IP Law
 2
     2660 SE 39th Loop, Suite D
 3   Hillsboro, OR 97123
 4   503-336-3749/ FAX: (503) 482-7418
     jcedmondson@edmolaw.com
 5
 6   Attorney for Defendant

 7
                         UNITED STATES DISTRICT COURT
 8
                      CENTRAL DISTRICT OF CALIFORNIA
 9   STRIKE 3 HOLDINGS, LLC,       )
10   Plaintiff,                    ) Case No.: 2: 20-cv-00975-TJH-SP
     vs.                           )
11                                 ) DEFENDANT’S NOTICE OF OFFER
12    JOHN DOE subscriber assigned ) OF JUDGMENT
      IP address 174.85.39.241     )
13                                 ) (FRCP 68)
14                                 )
     Defendant.                    )
15                                 )
16                                 )
                                   )
17                                 )
18                                 )
                                   )
19
20
21
22
23
24
25
26
27
28

                                  OFFER OF JUDGMENT
                                           1
Case 2:20-cv-00975-TJH-SP Document 14 Filed 04/11/20 Page 2 of 3 Page ID #:123



 1         Defendant JOHN DOE subscriber assigned IP address 174.85.39.241
 2   (hereinafter “John Doe”), by and through counsel, has served an offer of judgment
 3   under FRCP 68 on the Plaintiff on April 11, 2020.
 4         Pursuant to FRCP 68, Plaintiff has 14 days to serve written notice accepting
 5   this offer, and after acceptance, the clerk will enter judgment.
 6
 7                                           Respectfully submitted,
 8
 9
     Dated April 11, 2020                    /s/ J. Curtis Edmondson
10                                           J. Curtis Edmondson
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       OFFER OF JUDGMENT
                                                2
Case 2:20-cv-00975-TJH-SP Document 14 Filed 04/11/20 Page 3 of 3 Page ID #:124



 1
 2
                               CERTIFICATE OF SERVICE
 3
 4
 5        I hereby certify that on this April 11, 2020, a true and accurate copy of the above
     and foregoing Notice of Offer of Judgment was served by CM/ECF on:
 6
 7
     Lincoln D. Bandlow, Esq. (CA #170449)
 8   Lincoln@BandlowLaw.com
 9   Law Offices of Lincoln Bandlow, PC
     1801 Century Park East, Suite 2400
10   Los Angeles, CA 90067
11   Phone: (310) 556-9680
     Fax: (310) 861-5550
12   Attorney for Plaintiff
13   Strike 3 Holdings, LLC

14
15   Dated April 11, 2020                   By: /s/ J. Curtis Edmondson
16                                          J. Curtis Edmondson
17
18
19
20
21
22
23
24
25
26
27
28

                                       OFFER OF JUDGMENT
                                                3
